Exhibit 99.1 September 1, 2013 U. S. Securities and Exchange Commission 450 5thStreet NW Washington, DC 20549 Ladies and Gentlemen: On September 1, 2013, we provided notice of our resignation as the independent registered public accounting firm for eRoomSystem Technologies, Inc. (“the Company”). We have read the Company’s disclosure set forth in Item 4.01, “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated September 1, 2013, and we are in agreement with the disclosures in that Current Report, insofar as they pertain to our firm. Sincerely, /s/ Hansen, Barnett & Maxwell, P.C.
